   Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 1 of 29 PageID #: 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK

XIANGDONG CHEN, Individually and       Case No.
On Behalf of All Others Similarly
Situated,
                                       CLASS ACTION COMPLAINT FOR
                       Plaintiff,      VIOLATIONS OF THE FEDERAL
                                       SECURITIES LAWS
                v.

X FINANCIAL, YUE TANG, JIE             JURY TRIAL DEMANDED
ZHANG, SHAOYONG CHENG, DING
GAO, SHENGWEN RONG, ZHENG
XUE, LONGGEN ZHANG, RICHARD
ARTHUR, COLLEEN A. DEVRIES, and
COGENCY GLOBAL INC.,

                       Defendants.
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 2 of 29 PageID #: 2




        Plaintiff Xiangdong Chen (“Plaintiff’), individually and on behalf of all others similarly

situated, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own

acts and upon information and belief as to all other matters based on the investigation conducted

by and through counsel, which included, among other things, a review of U.S. Securities and

Exchange Commission (“SEC”) filings of X Financial (“X Financial” or the “Company”), the

Company’s press releases, and analyst reports, media reports, and other publicly disclosed

reports and information about the Company.               Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity

for discovery.

                         NATURE OF THE ACTION AND OVERVIEW

        1.       This is a securities class action on behalf of all persons or entities who purchased or

otherwise acquired X Financial American Depositary Shares (“ADSs”) pursuant and/or traceable to the

Company’s September 19, 2018 initial public offering (the “IPO”) seeking to pursue remedies under

the Securities Act of 1933 (the “Securities Act”).

        2.       Defendant X Financial is a finance technology company based in Shenzhen, China.

The Company operates a peer-to-peer (“P2P”) platform that matches borrowers and lenders. The

Company’s primary source of revenue is the fees it charges for facilitating and processing loans

between the two groups on its platform.

        3.       X Financial facilitates two primary types of loans. The Company’s Xiaoying Card

Loan (“card loan”) product is a credit card balance transfer product. The Company describes card

loans as “our flagship product targeting prime borrowers.” X Financial derived 36.7% of its revenues

in 2017 from card loans, making it the Company’s largest product. X Financial offers its card loan

product in amounts, or “ticket sizes,” from RMB2,000 to RMB60,000.


                                                     1
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 3 of 29 PageID #: 3



        4.      X Financial’s Xiaoying Preferred Loan (“preferred loan”) is a product marketed

primarily to small- and medium-sized enterprises (“SMEs”). Preferred loans, the Company’s second

largest product, accounted for 22.6% of the Company’s revenues in 2017. The Company offers its

preferred loans at a variety of ticket sizes, typically depending on the type of investor, but generally

between RMB100,000 and RMB600,000, making preferred loans significantly larger than card loans.

        5.      Despite the differences in the loan products, for 2018, and thereafter, X Financial

decided to combine the two units into a single business segment, called Xiaoying Credit Loan, and

generally does not break out operational results for each.

        6.      Delinquency rates, at least historically, were significantly higher for card loans than

preferred loans. For example, net default rates were 10.19% and 3.10% for card loans and preferred

loans, respectively, in 2017. However, given the typically larger size of preferred loans, even lower

delinquency rates in preferred loans corresponded to significant losses. X Financial has reported, for

example, that, as of December 31, 2017, its card loans had approximately RMB2.7 billion in total

undiscounted future payments, while its preferred loans had roughly RMB4.5 billion in total

undiscounted future payments.

        7.      Delinquency results in losses for X Financial in different ways. X Financial requires its

borrowers to enter into a variety of insurance agreements for the unsecured card and preferred loans it

facilitates. A third-party company, ZhongAn, provided 94% of these insurance plans as of June 30,

2018. When a borrower defaults, ZhongAn reimburses the investor, but has recourse to X Financial,

subject to certain caps. ZhongAn may also increase premiums to new borrowers to account for

defaults, which makes X Financial’s products less attractive to the Company’s customers.

        8.      The need to minimize losses and the risk of default was paramount to X Financial and

its investors. For this reason, X Financial claimed to provide services to “prime” borrowers, while



                                                    2
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 4 of 29 PageID #: 4



avoiding subprime debtors, with credit needs not fully met by traditional banks.            X Financial

highlighted its ability to find underserved prime borrowers by using social and behavioral data taken

from the Internet and mobile platforms such as social networking sites, as well as traditional indicators

of credit-worthiness, and applying its proprietary technology to assess the risk of, and properly price

loans to, borrowers.

        9.      China’s P2P lending market grew rapidly between 2007 and 2014, peaking at more

than 5,000 firms, during a time when there was a limited regulatory framework for the industry. But a

series of failures and scandal-making frauds in 2015 and 2016 prompted Chinese regulators to step in.

China’s regulators did so by implementing a “rectification” campaign between 2016 and 2018 in which

new regulations were rolled out. For example, new regulations required P2P platforms to register with

local authorities and imposed caps on certain fee rates for facilitating loans. Most of the new

regulations came with compliance deadlines in 2018.

        10.     Leading up to the IPO, X Financial claimed the Company was growing rapidly,

notwithstanding the costs and business reorientation necessary to comply with the new rectification

measures, such as the reduction in certain fee rates to come under the new limits. For example, X

Financial stated that the Company facilitated approximately RMB19.0 billion, RMB34.4 billion, and

RMB19.9 billion of loans on its platform for the years 2016 and 2017, and for the six months ended

June 30, 2018, respectively.

        11.     On August 28, 2018, X Financial filed with the SEC a registration statement on Form

F-1 for the IPO, which, after several amendments, was declared effective on September 18, 2018 (the

Form F-1, together with all amendments, is referred to herein as the “Registration Statement”). The

next day, on September 19, 2018, the Company filed a prospectus for the IPO on Form 424B4, which

incorporated and formed part of the Registration Statement. The Registration Statement was used to



                                                   3
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 5 of 29 PageID #: 5



sell to the investing public more than 11.7 million X Financial ADSs (including the exercise of the

underwriters’ overallotment option) at $9.50 per ADS. Defendants generated more than $111 million

in gross offering proceeds from their sale of X Financial ADSs in the IPO.

        12.     The Registration Statement was negligently prepared and, as a result, contained untrue

statements of material fact or omitted to state other facts necessary to make the statements made not

misleading and was not prepared in accordance with the rules and regulations governing its preparation.

Specifically, the Registration Statement made false and/or misleading statements and/or failed to

disclose that: (i) the Company’s total loan facilitation amount was not growing, but rather was

contracting; (ii) the number of investors actively using X Financial’s platform was shrinking; (iii)

demand from SMEs for the Company’s preferred loans was plummeting; (iv) the Company’s preferred

loans had performed so poorly that it had begun drastically scaling back its preferred loans in the first

quarter of 2018, several months before the IPO, and was in the process of phasing out such loans

completely; (v) demand for the Company’s card loans was also plummeting; (vi) the revenue and loan

facilitation growth provided in the Registration Statement leading up to the IPO was achieved by

relaxed credit and due diligence standards, under which the Company had underwritten tens of millions

of dollars’ worth of poor quality loans that suffered from a disproportionately high risk of default as

compared to the Company’s earlier loan vintages; (vii) the Company was suffering from accelerated

delinquency rates from poor quality loans that it had underwritten in the first, second, and third quarters

of 2018, which had caused the Company’s delinquency rate to sharply rise; (viii) the Company’s

product mix had significantly deteriorated; (ix) the Company’s net revenue was on track to decline by

22% during the third quarter of 2018; and (x) as a result, the Registration Statement was materially

false and/or misleading and failed to state information required to be stated therein.




                                                     4
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 6 of 29 PageID #: 6



        13.     On November 19, 2018, X Financial reported its financial results for the third quarter of

2018, which ended September 30, 2018—only eleven days after the IPO. In the third quarter 2018

press release, the Company reported that the delinquency rate for X Financial loans was 3.51% for

loans past due 31 to 90 days, representing a greater than 40% sequential increase and a greater than

270% year-over-year increase. This key metric indicated significant deterioration in the quality of the

Company’s loan portfolio. In addition, X Financial reported significant reduction in loans facilitated in

the quarter, reflecting a significant contraction in the Company’s business. As reported, the Company

facilitated only about 806,000 loans, a decrease of 35% year over year (“YoY”) and 21% quarter over

quarter (“QoQ”), while the amount of loans facilitated was RMB7,560 million, a 13% decline YoY and

32% decline QoQ. Active lending had also declined, from about 157,000 active lenders the previous

quarter to only about 122,000 in the third quarter of 2018. In addition, X Financial reported that net

revenue for the quarter was RMB829.5 million, a decline of 22% QoQ, while net income was only

RMB197.9, a decline of 34% QoQ, underlining the Company’s inability to generate revenue in the face

of the significant increases in delinquencies and the contraction of the business.            These rising

delinquency rates and deterioration of loan profitability reflect the poor quality of loans that were issued

prior to the IPO.

        14.     The third quarter 2018 press release also provided disappointing financial guidance for

the Company’s fourth quarter. It stated that X Financial only expected total loan facilitation in the

range of RMB8,000 million to RMB8,500 million. This slow growth during a historically strong

season confirmed that negative origination and credit quality trends that predated the IPO were

expected to continue.

        15.     On November 20, 2018, X Financial held its first earnings call after the IPO to discuss

its financial results. As executives explained on the call, the negative operational and financial results



                                                     5
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 7 of 29 PageID #: 7



reported in the day’s press release had been caused by market and other problems that had long

preceded the IPO. Defendant Tang, for example, blamed the “decline in loan facilitation” on “the lows

we saw in July when the market turmoil was at a peak” and said that the “[n]umber-one driver” was

“the lack of funding during the July and August time.” He confirmed that X Financial and its

executives had access to this adverse information as it unfolded, stating we are “able to manage our risk

on a very much real-time basis.” Speaking specifically about preferred loans, defendant Tang told

investors that demand for loans had dried up even earlier, prompting significant reductions in preferred

loans “over the last three quarters” (i.e., the last nine months), stating: “Then on the preferred loan,

because of the operating environment for SME owners are very difficult these days, and our preferred

loan did suffer a higher-than-expected loss than our earlier estimate. And as a result, actually, over the

last three quarters, we have been consistently reduced our [sic] preferred loan business.”

        16.     During the November 20, 2018 earnings call, analysts questioned X Financial’s

executives about the rapidly contracting preferred loans and rising delinquency rates. In response, they

conceded that low demand and “very high” delinquency rates for X Financial’s preferred loans had

produced a cascading effect that torpedoed the Company’s overall financial results.             As these

executives explained, plummeting demand and high default rates had, in turn, forced the Company to

make the “big [strategy change] to . . . scale down the preferred loan business.” Scaling down preferred

loans, meanwhile, had prompted “a change in product mix resulting from a significant increase in the

proportion of revenue generated by Xiaoying Card Loan.” The pivot to depending on card loans had,

in turn, caused a reduction in X Financial’s “average loan ticket size by 20% to even 25%” and also

caused further increases in the Company’s overall delinquency rate, as card loans by nature represented

significantly higher risks.




                                                    6
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 8 of 29 PageID #: 8



         17.   In subsequent financial reports, X Financial has confirmed that the problems described

above started before the IPO. For example, on a March 19, 2019 earnings call to discuss the

Company’s fourth quarter and fiscal year 2018 results, defendant Cheng affirmed that X Financial’s

loan volume had been declining “since [the] middle of last year,” which had caused declines in the

Company’s ticket size.

         18.   On April 25, 2019, X Financial filed its annual report for 2018 on Form 20-F. The

report contained a chart entitled “Delinquency Rate by Vintage of Xiaoying Preferred Loan,” which

illustrated the dramatic increase in delinquency rates leading up to and during the IPO—including in

first, second, and third quarters of 2018—and that such negative trends were accelerating, as reflected

below:




                                                  7
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 9 of 29 PageID #: 9



        19.     Then on May 21, 2019, during X Financial’s earnings call to discuss the Company’s

first quarter 2019 results, defendant Tang admitted that X Financial was unlikely to achieve significant

loan or revenue growth because its preferred loan business had failed “over the last year” and that the

Company was shelving the entire business:

        [Analyst:] [D]o we see any potential to ramp up the growth, in particular . . . the
        loan outstanding balance . . . ?

        [Tang:] . . . So over the last couple of years, preferred loan was one of our key
        product[s], and a lot of this served for the small and medium enterprises. And that
        segment over the last year, the risk was higher than [we] expected. So we literally
        discontinued that product line, except only serve [sic] for some of the higher-quality
        repeated borrower. So that basically drives to our [sic] no growth in our loan balance.

(Emphases added.)

        20.     On November 22, 2019, X Financial’s ADSs closed at $1.74 per ADS. This price

represented an 81.68% decline from the $9.50 per share price at which X Financial’s ADSs had been

sold to the investing public in the IPO.

        21.     As of the date this complaint was filed, X Financial’s ADSs continue to trade below the

$9.50 per share IPO price.

        22.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in

the market value of X Financial’s share price, Plaintiff and other Class members have suffered

significant losses and damages.

                                   JURISDICTION AND VENUE

        23.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o).

        24.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331, Section 22 of the Securities Act (15 U.S.C. § 77v).




                                                    8
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 10 of 29 PageID #: 10



        25.     Venue is proper in this Judicial District pursuant to Section 28 U.S.C. § 1391(b).

Substantial acts in furtherance of the alleged fraud or the effects of the fraud have occurred in this

Judicial District. Many of the acts charged herein, including the dissemination of materially false and/or

misleading information, occurred in substantial part in this Judicial District.

        26.     In connection with the acts alleged in this complaint, Defendants, directly or indirectly,

used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,

interstate telephone communications, and the facilities of the national securities markets.

                                                PARTIES

        27.     Plaintiff, as set forth in the attached Certification, acquired X Financial ADSs at

artificially inflated prices pursuant and/or traceable to the Registration Statement for the Company’s

IPO and was damaged thereby.

        28.     Defendant X Financial is a financial technology company based in Shenzhen, China,

that provides an online lending and borrowing marketplace. The Company conducted the IPO in New

York and the ADSs sold in the IPO trade on the New York Stock Exchange (“NYSE”), under the

ticker symbol “XYF.” Each X Financial ADS represents two Class A ordinary shares of the Company.

The Company maintains a dual voting class structure designed to concentrate control of the Company

in the hands of its Chief Executive Officer (“CEO”), defendant Yue Tang, out of proportion to his

economic stake in X Financial. Class B ordinary shares, which were issued for the first time in the

IPO and exclusively to defendant Tang, each have twenty votes per share, as compared to Class A

shares, which entitled their holders to only one vote per share. Class B shares can be converted into

Class A shares at the holder’s election, but Class A shares cannot be converted into Class B shares.

        29.     Defendant Yue (a/k/a Justin) Tang (“Tang”), was X Financial’s CEO and Chairman of

the Board of Directors (the “Board”) at the time of the IPO. He is also the Company’s founder. Prior

to the IPO, defendant Tang owned more than 101 million X Financial ordinary shares, or
                                                     9
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 11 of 29 PageID #: 11



approximately 36% of the Company’s total outstanding shares. As of the IPO, defendant Tang’s shares

were converted into 97.6 million Class B shares and 3.8 million Class A shares, representing over 33%

of the Company’s outstanding shares and more than 90% of the Company’s aggregate voting power.

        30.     Defendant Jie (a/k/a Kevin) Zhang (“Zhang”) was X Financial’s Chief Financial

Officer at the time of the IPO.

        31.     Defendant Shaoyong (a/k/a Simon) Cheng (“Cheng”) was a director and the President

of X Financial at the time of the IPO.

        32.     Defendant Ding (a/k/a Gardon) Gao (“Gao”) was a director and Chief Technology

Officer of X Financial at the time of the IPO.

        33.     Defendant Shengwen Rong (“Rong”) was a director appointee of X Financial at the

time of the IPO.

        34.     Defendant Zheng Xue (“Xue”) was a director appointee of X Financial at the time of

the IPO.

        35.     Defendant Longgen Zhang (“Longgen Z.”) was a director appointee of X Financial at

the time of the IPO.

        36.        Defendants Richard Arthur (“Arthur”), Assistant Secretary of Cogency Global Inc.

(“Cogency Global”), and Colleen A. DeVries (“DeVries”), Senior Vice President of Cogency Global,

served as X Financial’s Authorized U.S. Representatives in connection with the IPO and each signed

an iteration of the Registration Statement.

        37.     Defendants Tang, Zhang, Cheng, Gao, Rong, Xue, Longgen Z., Arthur, and DeVries

are referred to herein as the “Individual Defendants.” Each of the Individual Defendants, other than

Rong, Xue, and Longgen Z. (who were named as director appointees in the Registration Statement),

signed the Registration Statement.



                                                  10
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 12 of 29 PageID #: 12



        38.       Defendant Cogency Global was X Financial’s Authorized U.S. Representative for

purposes of the IPO, and defendants Arthur and DeVries signed the Registration Statement as

employees of Cogency Global. Defendant Cogency Global is liable for the securities law violations by

defendants Arthur and DeVries in its capacity as their employer and as a control person under the

Securities Act.

                                  SUBSTANTIVE ALLEGATIONS

                                              Background

        39.       Defendant X Financial is a finance technology company based in Shenzhen, China.

The Company operates a P2P platform that matches borrowers and lenders. The Company’s primary

source of revenue is the fees it charges for facilitating and processing loans between the two groups on

its platform.

        40.       X Financial facilitates two primary types of loans. The Company’s card loan product is

a credit card balance transfer product. The Company describes card loans as “our flagship product

targeting prime borrowers.” X Financial derived 36.7% of its revenues in 2017 from card loans,

making it the Company’s largest product. X Financial offers its card loan product in amounts, or

“ticket sizes,” from RMB2,000 to RMB60,000.

        41.       X Financial’s preferred loan is a product marketed primarily to SMEs. Preferred loans,

the Company’s second largest product, accounted for 22.6% of the Company’s revenues in 2017. The

Company offers its preferred loans at a variety of ticket sizes, typically depending on the type of

investor, but generally between RMB100,000 and RMB600,000, making preferred loans significantly

larger than card loans.

        42.       Despite the differences in the loan products, for 2018, and thereafter, X Financial

decided to combine the two units into a single business segment, called Xiaoying Credit Loan, and

generally does not break out operational results for each.

                                                   11
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 13 of 29 PageID #: 13



        43.     Delinquency rates, at least historically, were significantly higher for card loans than

preferred loans. For example, net default rates were 10.19% and 3.10% for card loans and preferred

loans, respectively, in 2017. However, given the typically larger size of preferred loans, even lower

delinquency rates in preferred loans corresponded to significant losses. X Financial has reported, for

example, that, as of December 31, 2017, its card loans had approximately RMB2.7 billion in total

undiscounted future payments, while its preferred loans had roughly RMB4.5 billion in total

undiscounted future payments.

        44.     Delinquency results in losses for X Financial in different ways. X Financial requires its

borrowers to enter into a variety of insurance agreements for the unsecured card and preferred loans it

facilitates. A third-party company, ZhongAn, provided 94% of these insurance plans as of June 30,

2018. When a borrower defaults, ZhongAn reimburses the investor, but has recourse to X Financial,

subject to certain caps. ZhongAn may also increase premiums to new borrowers to account for

defaults, which makes X Financial’s products less attractive to the Company’s customers.

        45.     The need to minimize losses and the risk of default was paramount to X Financial and

its investors. For this reason, X Financial claimed to provide services to “prime” borrowers, while

avoiding subprime debtors, with credit needs not fully met by traditional banks.            X Financial

highlighted its ability to find underserved prime borrowers by using social and behavioral data taken

from the Internet and mobile platforms such as social networking sites, as well as traditional indicators

of credit-worthiness, and applying its proprietary technology to assess the risk of, and properly price

loans to, borrowers.

        46.     China’s P2P lending market grew rapidly between 2007 and 2014, peaking at more

than 5,000 firms, during a time when there was a limited regulatory framework for the industry. But a

series of failures and scandal-making frauds in 2015 and 2016 prompted Chinese regulators to step in.



                                                   12
      Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 14 of 29 PageID #: 14



China’s regulators did so by implementing a “rectification” campaign between 2016 and 2018 in which

new regulations were rolled out. For example, new regulations required P2P platforms to register with

local authorities and imposed caps on certain fee rates for facilitating loans. Most of the new

regulations came with compliance deadlines in 2018.

         47.    Leading up to the IPO, X Financial claimed the Company was growing rapidly,

notwithstanding the costs and business reorientation necessary to comply with the new rectification

measures, such as the reduction in certain fee rates to come under the new limits. For example, X

Financial stated that the Company facilitated approximately RMB19.0 billion, RMB34.4 billion, and

RMB19.9 billion of loans on its platform for the years 2016 and 2017, and for the six months ended

June 30, 2018, respectively.

         48.    On August 28, 2018, X Financial filed the Registration Statement. The next day, on

September 19, 2018, the Company filed a prospectus for the IPO on Form 424B4, which incorporated

and formed part of the Registration Statement. The Registration Statement was used to sell to the

investing public more than 11.7 million X Financial ADSs (including the exercise of the underwriters’

overallotment option) at $9.50 per ADS. Defendants generated more than $111 million in gross

offering proceeds from their sale of X Financial ADSs in the IPO.

      Materially False and Misleading Statements Issued in the Registration Statement1

         49.    The Registration Statement was negligently prepared and, as a result, contained untrue

statements of material fact, omitted material facts necessary to make the statements contained therein

not misleading, and failed to make adequate disclosures required under the rules and regulations

governing the preparation of such documents.




1
    All emphases in this section are added.
                                                 13
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 15 of 29 PageID #: 15



        50.     For example, the Registration Statement stated that X Financial was “able to source a

large number of borrowers for Xiaoying Preferred Loan, which will drive the continued growth in

our borrower base.”

        51.     The Registration Statement similarly described its card and preferred loans as, jointly,

the major products that would drive X Financial’s “continued” growth. Under a heading entitled “Our

Strategies,” the Registration Statement declared that X Financial would “[cJontinue to . . . broaden our

product offerings to cater to the evolving market demands” and “[eJxpand user base and enhance

user acquisition.” Notably, under the “[e]xpand user base” section, the Registration Statement

highlighted the growth in both card loans and preferred loans, stating that, “[a]s of June 30, 2018, we

had a total of . . . 12,464,562 cumulative registered users of Xiaoying Card Loan and Xiaoying

Preferred Loan” on its platform, which the Company “plan[ned] to further leverage . . . to cross-sell

products.”

        52.     The Registration Statement reinforced these statements by claiming that X Financial

was continuing to expand both borrowers and lenders on its platform. These statements included

claims such as “we continue to expand our user base of both borrowers and investors” and “advanced

credit analytics . . . enables us to expand our borrower base.” Similarly, the Registration Statement

described X Financial as a “[l]eading wealth management platform with a fast-growing and high-

quality investor base” and claimed under the “Our Strengths” section that the attractiveness of the

platform to investors was “resulting in rapid expansion of [X Financial’s] user base.”

        53.     The Registration Statement also highlighted X Financial’s ability to upsell customers

as its user base expanded, stating, for example: “User referral has been primarily driving the continued

growth in our user base of both borrowers and investors . . . . [A]s our big data technology allows us to




                                                   14
     Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 16 of 29 PageID #: 16



accurately identify high quality borrowers, we are able to offer large credit line products to such

individuals . . . .”

         54.      The Registration Statement similarly tied the growth of X Financial’s user base to its

revenue, claiming that active borrowers and the amount of loans facilitated had both grown

significantly. The Registration Statement stated, in relevant part:

         Our revenues are dependent on our ability to acquire new borrowers and retain
         existing borrowers. The size of our borrower base directly affects the total amount
         of loans we facilitate and in turn the service fees that we collect. The number of
         active borrowers on our platform grew significantly, increasing from 208,920
         borrowers in 2016 to 2,249,183 borrowers in 2017, of which 207,983, or 99.6%, and
         2,107,184, or 93.7%, were new borrowers, respectively. For the six months ended
         June 30, 2018, the number of active borrowers on our platform was 1,278,289, of
         which 933,470, or 73.0% were new borrowers. As a result, we have experienced
         significant growth in the amount of loans facilitated. In 2016, 2017 and for the six
         months ended June 30, 2018, we have facilitated RMB18,996 million, RMB34,400
         million and RMB19,879 million, respectively, of loans on our platform,
         respectively. We are a leading player in the online credit card balance transfer and
         high-credit-limit unsecured loan markets.

         55.      In addition, the Registration Statement claimed that the market for X Financial’s loans

was healthy and would support the Company’s continued growth. For example, the Registration

Statement stated, in relevant part:

         The low levels of consumption and leverage ratio indicate considerable room for
         further expansion of the consumer finance market in China.

                                                   ***
         The credit card market in China is in the process of liberalization and is
         comparable to the United States in the 1980s when the market was expanding . . . .

         56.      The Registration Statement also highlighted the strength of X Financial’s credit

assessment capabilities, citing, for example, the “strong credit performance of the loans that we

facilitate, the accompanying insurance protection, and our proven risk management and credit

assessment capabilities.” The Registration Statement repeatedly emphasized the purportedly high

credit quality of the Company’s customers, describing X Financial as “a leading technology-driven

                                                    15
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 17 of 29 PageID #: 17



personal finance company in China focused on serving China’s underserved prime borrowers and

mass affluent investors.” Similarly, the Registration Statement stated “[w]e strategically target the

prime borrowers underserved by traditional financial institutions,” and “[w]e believe we set a high

standard of credit quality by defining our borrowers as prime borrowers, who we define as an

individual having sound credit history, who has credit records with PBOC CRC and usually no late

payment record of over 60 days in the previous six months.”

       57.     In particular, the Registration Statement highlighted the creditworthiness of the SME

borrowers who used X Financial’s preferred loans. For example, the Registration Statement reassured

investors that X Financial’s “[h]igh-credit-limit unsecured loans are generally borrowed by small

business owners whose credit worthiness can be verified.” The Registration Statement also included

the following chart, which showed a consistently low delinquency rate for its preferred loans through

the second quarter of 2018, which ended June 30, 2018:




       58.     The Registration Statement tied the purported strengths of X Financial’s risk

management to what it described as low delinquency rates in its card and preferred loans products.



                                                 16
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 18 of 29 PageID #: 18



Under the “Our Strengths” section, for example, the Registration Statement claimed that delinquency

rates for both of the Company’s major products were low:

        We focus on serving the credit needs of prime borrowers with sound credit profile
        and history . . . . In 2017 and for the six months ended June 30, 2018, the APR of our
        Xiaoying Card Loan was 26.21% and 28.58%, respectively, while the credit losses as
        measured by delinquency rate for the outstanding loans that are 91-180 days past
        due was 1.64% as of December 31, 2017 and 3.62% as of June 30, 2018, and the
        APR of our Xiaoying Preferred Loan was 16.89% and 17.70%, respectively, while
        the credit losses as measured by delinquency rate for the outstanding loans that are
        91-180 days past due was 0.67% as of December 31, 2017 and 2.31% as of June 30,
        2018.

        59.     The statements referenced in ¶¶ 50-58 were materially false and misleading because the

Registration Statement was negligently prepared and, as a result, contained untrue statements of

material fact or omitted to state other facts necessary to make the statements made not misleading and

was not prepared in accordance with the rules and regulations governing its preparation. Specifically,

the Registration Statement made false and/or misleading statements and/or failed to disclose that: (i) the

Company’s total loan facilitation amount was not growing, but rather was contracting; (ii) the number

of investors actively using X Financial’s platform was shrinking; (iii) demand from SMEs for the

Company’s preferred loans was plummeting; (iv) the Company’s preferred loans had performed so

poorly that it had begun drastically scaling back its preferred loans in the first quarter of 2018, several

months before the IPO, and was in the process of phasing out such loans completely; (v) demand for

the Company’s card loans was also plummeting; (vi) the revenue and loan facilitation growth provided

in the Registration Statement leading up to the IPO was achieved by relaxed credit and due diligence

standards, under which the Company had underwritten tens of millions of dollars’ worth of poor quality

loans that suffered from a disproportionately high risk of default as compared to the Company’s earlier

loan vintages; (vii) the Company was suffering from accelerated delinquency rates from poor quality

loans that it had underwritten in the first, second, and third quarters of 2018, which had caused the

Company’s delinquency rate to sharply rise; (viii) the Company’s product mix had significantly
                                                    17
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 19 of 29 PageID #: 19



deteriorated; (ix) the Company’s net revenue was on track to decline by 22% during the third quarter of

2018; and (x) as a result, the Registration Statement was materially false and/or misleading and failed

to state information required to be stated therein.

        60.     Moreover, the Registration Statement was required by SEC rules and regulations to

provide trend information substantially the same as that required by Item 303 of SEC Regulation S-K,

17 C.F.R. § 229.303(a)(3)(ii), which requires an issuer to “[d]escribe any known trends or uncertainties

that have had or that the registrant reasonably expects will have a material favorable or unfavorable

impact on net sales or revenues or income from continuing operations.” Similarly, Item 105 of SEC

Regulation S-K, 17 C.F.R. § 229.105, requires, in the “Risk Factors” section of registration statements

and prospectuses, “a discussion of the most significant factors that make an investment in the registrant

or offering speculative or risky” and requires each risk factor to “adequately describe the risk.”

        61.     The failure of the Registration Statement to disclose the deteriorating demand and

credit trends and the deterioration of the quality of X Financial’s loan portfolio described above

violated 17 C.F.R. § 229.303(a)(3)(ii) because these undisclosed facts were known to defendants and

would (and did) have an unfavorable impact on the Company’s sales, revenues, and income from

continuing operations.

        62.     This failure also violated 17 C.F.R. § 229.105 because these adverse trends created

significant risks that were not adequately disclosed, or disclosed at all, even though they were some of

the most significant factors that made an investment in X Financial ADSs speculative or risky. Indeed,

the risk factors that were provided in the Registration Statement were themselves materially misleading

because they provided generic statements of potential or contingent risk, yet failed to disclose that the

potential future adverse impacts described were already occurring. For example, the Registration

Statement purported to warn that “[a] change in our ability to attract or retain borrowers . . . may



                                                      18
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 20 of 29 PageID #: 20



potentially affect our revenue and profitability” at a time when defendants had already scaled back

their approval of loans in the face of significant declines in demand and rising delinquency rates.

                                     The Truth Begins to Emerge

        63.     On November 19, 2018, X Financial reported its financial results for the third quarter of

2018, which ended September 30, 2018—only eleven days after the IPO. In the third quarter 2018

press release, the Company reported that the delinquency rate for X Financial loans was 3.51% for

loans past due 31 to 90 days, representing a greater than 40% sequential increase and a greater than

270% year-over-year increase. This key metric indicated significant deterioration in the quality of the

Company’s loan portfolio. In addition, X Financial reported significant reduction in loans facilitated in

the quarter, reflecting a significant contraction in the Company’s business. As reported, the Company

facilitated only about 806,000 loans, a decrease of 35% YoY and 21% QoQ, while the amount of loans

facilitated was RMB7,560 million, a 13% decline YoY and 32% decline QoQ. Active lending had also

declined, from about 157,000 active lenders the previous quarter to only about 122,000 in the third

quarter of 2018. In addition, X Financial reported that net revenue for the quarter was RMB829.5

million, a decline of 22% QoQ, while net income was only RMB197.9, a decline of 34% QoQ,

underlining the Company’s inability to generate revenue in the face of the significant increases in

delinquencies and the contraction of the business. These rising delinquency rates and deterioration of

loan profitability reflect the poor quality of loans that were issued prior to the IPO.

        64.     The third quarter 2018 press release also provided disappointing financial guidance for

the Company’s fourth quarter. It stated that X Financial only expected total loan facilitation in the

range of RMB8,000 million to RMB8,500 million. This slow growth during a historically strong

season confirmed that negative origination and credit quality trends that predated the IPO were

expected to continue.



                                                     19
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 21 of 29 PageID #: 21



        65.     On November 20, 2018, X Financial held its first earnings call after the IPO to discuss

its financial results. As executives explained on the call, the negative operational and financial results

reported in the day’s press release had been caused by market and other problems that had long

preceded the IPO. Defendant Tang, for example, blamed the “decline in loan facilitation” on “the lows

we saw in July when the market turmoil was at a peak” and said that the “[n]umber-one driver” was

“the lack of funding during the July and August time.” He confirmed that X Financial and its

executives had access to this adverse information as it unfolded, stating we are “able to manage our risk

on a very much real-time basis.” Speaking specifically about preferred loans, defendant Tang told

investors that demand for loans had dried up even earlier, prompting significant reductions in preferred

loans “over the last three quarters” (i.e., the last nine months), stating: “Then on the preferred loan,

because of the operating environment for SME owners are very difficult these days, and our preferred

loan did suffer a higher-than-expected loss than our earlier estimate. And as a result, actually, over the

last three quarters, we have been consistently reduced our [sic] preferred loan business.”

        66.     During the November 20, 2018 earnings call, analysts questioned X Financial’s

executives about the rapidly contracting preferred loans and rising delinquency rates. In response, they

conceded that low demand and “very high” delinquency rates for X Financial’s preferred loans had

produced a cascading effect that torpedoed the Company’s overall financial results.             As these

executives explained, plummeting demand and high default rates had, in turn, forced the Company to

make the “big [strategy change] to . . . scale down the preferred loan business.” Scaling down preferred

loans, meanwhile, had prompted “a change in product mix resulting from a significant increase in the

proportion of revenue generated by Xiaoying Card Loan.” The pivot to depending on card loans had,

in turn, caused a reduction in X Financial’s “average loan ticket size by 20% to even 25%” and also




                                                   20
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 22 of 29 PageID #: 22



caused further increases in the Company’s overall delinquency rate, as card loans by nature represented

significantly higher risks.

         67.    In subsequent financial reports, X Financial has confirmed that the problems described

above started before the IPO. For example, on a March 19, 2019 earnings call to discuss the

Company’s fourth quarter and fiscal year 2018 results, defendant Cheng affirmed that X Financial’s

loan volume had been declining “since [the] middle of last year,” which had caused declines in the

Company’s ticket size.

         68.    On April 25, 2019, X Financial filed its annual report for 2018 on Form 20-F. The

report contained a chart entitled “Delinquency Rate by Vintage of Xiaoying Preferred Loan,” which

illustrated the dramatic increase in delinquency rates leading up to and during the IPO—including in

first, second, and third quarters of 2018—and that such negative trends were accelerating, as reflected

below:




                                                  21
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 23 of 29 PageID #: 23




       69.     Then on May 21, 2019, during X Financial’s earnings call to discuss the Company’s

first quarter 2019 results, defendant Tang admitted that X Financial was unlikely to achieve significant

loan or revenue growth because its preferred loan business had failed “over the last year” and that the

Company was shelving the entire business:

       [Analyst:] [D]o we see any potential to ramp up the growth, in particular . . . the
       loan outstanding balance . . . ?

       [Tang:] . . . So over the last couple of years, preferred loan was one of our key
       product[s], and a lot of this served for the small and medium enterprises. And that
       segment over the last year, the risk was higher than [we] expected. So we literally
       discontinued that product line, except only serve [sic] for some of the higher-quality
       repeated borrower. So that basically drives to our [sic] no growth in our loan balance.

(Emphases added.)




                                                  22
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 24 of 29 PageID #: 24



        70.     On November 22, 2019, X Financial’s ADSs closed at $1.74 per ADS. This price

represented an 81.68% decline from the $9.50 per share price at which X Financial’s ADSs had been

sold to the investing public in the IPO.

        71.     As of the date this complaint was filed, X Financial’s ADSs continue to trade below the

$9.50 per share IPO price.

        72.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in

the market value of X Financial’s share price, Plaintiff and other Class members have suffered

significant losses and damages.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

        73.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

23(a) and (b)(3) on behalf of all those who purchased or otherwise acquired X Financial ADSs

pursuant and/or traceable to the IPO (the “Class”). Excluded from the Class are defendants and their

families, the officers, directors and affiliates of the defendants, at all relevant times, and members of

their immediate families, and their legal representatives, heirs, successors or assigns and any entity in

which defendants have or had a controlling interest.

        74.     The members of the Class are so numerous that joinder of all members is

impracticable. X Financial ADSs are actively traded on the NYSE and millions of shares were sold in

the IPO. While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are hundreds of members in the

proposed Class. Record owners and other members of the Class may be identified from records

maintained by X Financial or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions, including

being given an opportunity to exclude themselves from the Class.



                                                   23
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 25 of 29 PageID #: 25



        75.      Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal law

that is complained of herein.

        76.      Plaintiff will fairly and adequately protect the interests of the members of the Class and

has retained counsel competent and experienced in class and securities litigation.

        77.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 a)      whether defendants violated the Securities Act;

                 b)      whether statements made by defendants to the investing public in the

Registration Statement misrepresented material facts about the business, operations and risks of

investing in X Financial; and

                 c)      to what extent the members of the Class have sustained damages and the

proper measure of damages.

        78.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                                COUNT I

              (Violations of Section 11 of the Securities Act Against All Defendants)

        79.      Plaintiff repeats, re-alleges, and incorporates the allegations above as if set forth below.

        80.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. § 77k, on

behalf of the Class, against all defendants.

                                                     24
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 26 of 29 PageID #: 26



        81.     This Count does not sound in fraud. Plaintiff does not allege that the Individual

Defendants had scienter or fraudulent intent, which are not elements of a Section 11 claim.

        82.     The Registration Statement for the IPO was inaccurate and misleading, contained

untrue statements of material fact, omitted to state other facts necessary to make the statements made

not misleading, and omitted to state material facts required to be stated therein.

        83.     The defendants named herein were responsible for the contents and dissemination of

the Registration Statement.

        84.     X Financial is the registrant for the IPO. As the issuer of the shares, X Financial is

strictly liable to Plaintiff and the Class for the misstatements and omissions.

        85.     None of the defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Registration Statement were true

and without omissions of any material facts and were not misleading.

        86.     By reason of the conduct alleged herein, each defendant violated Section 11 of the

Securities Act. Additionally, Cogency Global is liable for violating Section 11 of the Securities Act

under principles of agency and respondeat superior as the employer of defendants Arthur and DeVries,

who variously signed the Registration Statement.

        87.     Plaintiff purchased X Financial ADSs pursuant and/or traceable to the Registration

Statement for the IPO.

        88.     Plaintiff and the Class have sustained damages. The value of X Financial ADSs has

declined substantially subsequent to and because of defendants’ violations.

        89.      At the time of their purchases of X Financial ADSs, Plaintiff and other members of the

Class were without knowledge of the facts concerning the wrongful conduct alleged herein. Less than

one year has elapsed from the time that Plaintiff discovered or reasonably could have discovered the



                                                    25
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 27 of 29 PageID #: 27



facts upon which this complaint is based to the time that Plaintiff filed this complaint. Less than three

years has elapsed between the time that the securities upon which this Count is brought were offered to

the public and the time Plaintiff filed this complaint.

                                                COUNT II

     (Violations of § 15 of the Securities Act Against All Defendants Except Arthur and
                                            DeVries)

        90.     Plaintiff repeats, re-alleges, and incorporates the allegations above as if set forth below.

        91.     This Count is brought pursuant to Section 15 of the Securities Act against X Financial,

the Individual Defendants (other than defendants Arthur and DeVries) and Cogency, arising out of their

control of the primary violations of the Securities Act alleged herein.

        92.     X Financial controlled Cogency Global, Arthur, and DeVries, and caused them to sign

the Registration Statement, assist in preparing the Registration Statement, plan the IPO, solicit potential

ADS purchasers, and ultimately effectuate the IPO. X Financial also exerted control over the

Individual Defendants by virtue of the Individual Defendants’ employment and/or roles and

responsibilities at the Company as of, or in connection with, the IPO.

        93.     Additionally, the Individual Defendants named herein each were control persons of X

Financial and Cogency Global by virtue of their positions as directors and/or senior officers of X

Financial and their ownership of X Financial shares. These Individual Defendants each had a series of

direct and/or indirect business and/or personal relationships with other directors and/or officers and/or

major shareholders of X Financial.

        94.      Furthermore, Cogency Global, by virtue of its status as the employer of defendants

Arthur and DeVries, was a control person of Arthur and DeVries and is responsible, under principles of

agency and respondeat superior, for their primary violations of the Securities Act. Cogency Global

exercised control over Arthur and DeVries and caused them to sign the Registration Statement in


                                                     26
    Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 28 of 29 PageID #: 28



connection with the IPO, as well as participate in the IPO in their capacity as X Financial’s Authorized

U.S. Representatives.

       95.        By reason of the conduct alleged herein, the defendants named herein each violated

Section 15 of the Securities Act.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.         Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.         Awarding such equitable/injunctive or other relief as the Court may deem just and

proper, including permitting any putative Class members to exclude themselves by requesting

exclusion through noticed procedures.

                                 DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.


Dated: December 9, 2019                                 Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II


                                                   27
Case 1:19-cv-06908 Document 1 Filed 12/09/19 Page 29 of 29 PageID #: 29



                                       600 Third Avenue, 20th Floor
                                       New York, New York 10016
                                       Telephone: (212) 661-1100
                                       Facsimile: (212) 661-8665
                                       Email: jalieberman@pomlaw.com
                                       Email: ahood@pomlaw.com

                                       POMERANTZ LLP
                                       Patrick V. Dahlstrom
                                       10 South La Salle Street, Suite 3505
                                       Chicago, Illinois 60603
                                       Telephone: (312) 377-1181
                                       Facsimile: (312) 377-1184
                                       Email: pdahlstrom@pomlaw.com

                                       Attorneys for Plaintiff




                                  28
